Stephens, J.
1. Whether or not allegations in a pleading that two corporations have become merged and also that one owns and controls the other and directs its affairs are subject to demurrer upon the ground that the allegations are not sufficiently specific, in that they do not show how or in what manner the alleged merger has been accomplished, or that one corporation owns and controls the other and directs its affairs, the objection is removed and there is no merit in the demurrer where it is further alleged that this knowledge is not possessed by the pleader, but is possessed by the opposite party by reason of the fact that the terms, conditions, and provisions of the merger, and all writings of every kind effecting the merger, are within the knowledge, custody, and control of the opposite party.
2. In a suit against several corporations to recover in one action damages for personal injuries, where the petition alleged that some of the corporations had become merged with one another, an amendment to the petition, adding as new parties two other corporations, who, it is alleged, committed the tort complained of, and praying that process issue against them, was properly allowed. Civil Code (1910), § 5687.
*375Decided February 27, 1929.
Lawrence & Abrahams, Hollis Fort, for plaintiff in error.
Stephen Pace, W. TP. Dykes, contra.
3. The trial court did. not err in overruling the demurrer to the petition .and in allowing the amendment.

Judgment affirmed.


Jenkins, P. J., and Bell, J., eonettr.